DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collection unit,” “display unit,” “receiving unit” and “generation unit” in claim 1, and “restriction unit” in claim 8.  These limitations are implemented by history collection unit 115 (Applicant’s specification, paragraph [0038]), display control unit 118 (paragraph [0039]), operation receiving unit 119 (paragraph [0039]), concealed file generation unit 120 (paragraph [0040]) and designation candidate setting unit 117 (paragraph [0080]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim limitations “collection unit,” “display unit,” “receiving unit” and “generation unit” (claim 1), “restriction unit” (claim 8), and “collection means,” “display means,” “receiving means” and “generation means” (claim 10) invoke 35 U.S.C. 112(f) or pre-
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As set forth above, the written description fails to disclose corresponding structure, material, or acts for performing the entire claimed functions recited in the claims, and to clearly link the structure, material, or acts to the functions. All of the elements recited in the claims are described in terms of “units” in Applicant’s specification without being associated with a corresponding structure.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0067680 (hereinafter “Harada”).
 	Regarding claim 1, Harada discloses an information processing apparatus (terminal 2 (paragraph [0043])) comprising:
 	a collection unit that collects a first history on a monitoring target device (remote control unit of terminal acquires job history list from printer 1 (paragraph [0044]));
 	a display unit that displays a history screen including at least a part of the first history collected by the collection unit (acquired job history list displayed (paragraph [0044]));
 	a receiving unit that receives an operator’s operation to designate information included in the first history, on the history screen displayed by the display unit (security levels set for controlling display of job history list (paragraph [0044]); administrator 
 	a generation unit that generates a second history in which the information designated by the operator is concealed, from the first history (items from job history selectively masked according to security level selected (paragraph [0054], [0056], [0058]-[0059]); user able to raise security level (paragraph [0060]), thereby enabling generation of second history from first history).
 	Regarding claim 2, Harada discloses the limitation: wherein the display unit displays an area including information which is a candidate for designation by the operator and an area not including information which is a candidate for designation by the operator, in different display modes, on the history screen (depending on the selected security level, names in certain categories are displayed directly, while names in other categories are masked with “@” or replaced with “a” (paragraph [0054])).
 	Regarding claim 3, Harada discloses the limitation: wherein the history screen is a screen showing as a list, information pieces which are candidates for designation by the operator among the information included in the first history (job history as shown in FIG. 4 displayed on terminal (paragraph [0055]); security level setting section 5 (FIG. 3) lists candidates for designation based on security level settings set by administrator (paragraph [0053])). 
 	Regarding claim 10, Harada discloses an information processing apparatus (terminal 2 (paragraph [0043])) comprising: 

 	display means for displaying a history screen including at least a part of the first history collected by the collection means (acquired job history list displayed (paragraph [0044])); 
 	receiving means for receiving an operator’s operation to designate information included in the first history, on the history screen displayed by the display means (security levels set for controlling display of job history list (paragraph [0044]); administrator presets security levels for display of job history list by using operation panel of printer or by remote control through terminal (paragraph [0053])); and 
 	generation means for generating a second history in which the information designated by the operator is concealed, from the first history (items from job history selectively masked according to security level selected (paragraph [0054], [0056], [0058]-[0059]); user able to raise security level (paragraph [0060]), thereby enabling generation of second history from first history).
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2015/0363601 (hereinafter “Kamishiro”).
 	Regarding claim 4, Harada does not expressly disclose the limitation: wherein the receiving unit receives an operation of designating information satisfying a predetermined condition, and does not receive an operation of designating information that does not satisfy the predetermined condition, among the information included in the first history.
 	Kamishiro discloses an information processing apparatus which includes a determination unit configured to determine whether data including identification information of a user satisfy a condition to conceal the identification information (Abstract).  Masking determination part 132 determines whether an application of masking is required based on a masking condition contained in masking information with which a target operation log is associated (paragraph [0062]), and when masking is required, masking information update part 133 applies masking to the target operation 
 	Regarding claim 5, Kamishiro discloses the limitation: wherein the information satisfying the predetermined condition is information specifying device or individual (masking conditions include whether an operation log is transferred to “localhost” (paragraph [0053]) or to an external apparatus having a particular IP address (paragraphs [0054]-[0055])).
 	Regarding claim 6, Kamishiro discloses the limitation: wherein the information satisfying the predetermined condition is a variable set as a changeable value (masking conditions include whether the number of “hops” (variable associated with each operation log contained in masking information) reaches a predetermined number (paragraph [0052])).
Allowable Subject Matter
18.	Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
19.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 6, “wherein the variable is a variable placed after a predetermined text string in the first history, in association with the text string.”
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, further comprising: “a restriction unit that restricts information to be a candidate for designation by an operator in the first history, in a case where a failure occurs in the monitoring target device.”
 	Claim 9 depends from claim 8.
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	U.S. Patent Application Publication 2016/0088191 (Sasagawa) discloses an information process apparatus which includes a conversion process part that converts original information into concealed information in which at least a piece of the original information is concealed.



21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677